Title: To Thomas Jefferson from William, Benjamin, and W. L. Bakewell, 8 February 1803
From: Bakewell, William,Bakewell, Benjamin,Bakewell, W. L.
To: Jefferson, Thomas


          
            Sir
            New Haven 8 Feby 1803
          
          Although we are unknown to you, permit us to express our sense of the benefits resulting from your administration of the affairs of this Country; benefits the more valued, when contrasted with the state of other nations, which but for the happy example that America affords, might induce the friends of liberty, to despair of any amelioration of the political condition of mankind. 
          To you, Sir, it is needless to enlarge on this subject. In the sensations of your own mind, & in the thanks of a free people, you will doubtless find abundant compensation for the abusive fabrications of your enemies, of which we are concerned to observe several in this neighbourhood; though we hope & believe that the more candid & intelligent part of them, are becoming sensible of the mistaken principle on which their enmity is founded; but all arguments are useless upon those men, whose only object is, to be supported in idleness at the public expence; & with whom that government is the best, which has the greatest number of offices, pensions, & sinecures. 
          Having established a Brewery in this City, we have sent by the   from NYork a Barrel of Ale, of which we beg your acceptance, as a small token of our esteem & gratitude. It may be either drawn wholly from the Cask, or if not all drawn off by the middle of April, will be best kept in bottles after that time. 
          With best wishes for your health & happiness, we remain, Sir, Your obedt. Servts. 
          
            Wm, Benj, & W L. Bakewell
          
          
            PS. We forward this by an English Gent of our acquaintance traveling to the southern states.
          
        